Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4, 6-7, 16-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Yu,” (US 2018/0324642).
As to claims 1 and 16, Yu discloses the invention a first electronic device and method for operating a first electronic device in a wireless communication system, comprising: 
determining a parameter for packet reliability; determining whether or not to duplicate a packet, based on the parameter; when it is determined to duplicate the packet, duplicating the packet, , (¶ 0159, In some examples, the transmitting device 405 may activate or deactivate the duplication of packets based on the type of traffic being communicated.  Different types of traffic may require different performance by the communications network.  For example, some traffic may include requirements that the traffic be received with a certain amount of time (e.g., low-latency traffic), some traffic may include requirements that the traffic be received with a certain reliability (e.g., ultra-reliable traffic), other requirements may be present, or a combination (e.g., ultra-reliable low-latency communications).  In some instances, the transmitting device 405 may determine that the original packet is URLLC traffic.  The transmitting device 405 may duplicate the original packet based on the original traffic being URLLC); and 
transmitting duplicated packets to a second electronic device, (¶ 0133, “the wireless communication system 200 may implement aspects of wireless communication system 100.  Communication instances on multiple paths may be established at the PDCP entity and duplicate packets may be transmitted along the multiple paths to improve link reliability between entities in the wireless communication system 200.  In establishing communication of duplicate packets over distinct paths (sometimes referred to as "legs") the PDCP entity may reset each instance of the distinct paths”; ¶ 0134, “As such, a transmitting device may be either a base station 205 or a UE 210 and a receiving device may be either a base station 205 or a UE 210.” 
As to claims 2 and 17, Yu discloses the invention further includes obtaining a threshold value, wherein whether to duplicate the packet is determined based on a comparison between the parameter and the threshold value (¶ 0138, “packet duplication deactivation and/or reactivation procedure may be based on one or more indication parameters or properties of the RLC entities associated with the packet duplication context
As to claims 3 and 18, Yu discloses the invention includes preconfigured threshold value, (¶ 0138, “transmitting device (e.g., base station 205 in FIG. 2) may determine whether a parameter satisfies a threshold and activate and/or deactivate packet duplication at the PDCP entity.”)
As to claims 4, 7, and 19, Yu discloses the invention includes the threshold value is obtained through a configuration message, (¶ 0173, the base station 505 may determine conditions for activating the duplication of packets. In some examples, regardless of whether a static configuration is used or a dynamic configuration is used, the base station 505 may determine when packets should be duplicated and when they should not be duplicated. When the base station 505 directs duplication (e.g., static (preconfigured) configurations or downlink cases in dynamic configurations), the base station 505 may determine whether a parameter, e.., packet loss rate, type or data, RLC entities, link parameters, channel quality indicator, transport block size, etc., satisfies a threshold.)
As to claims 6 and 21, Yu discloses the invention includes duplicated packets are mapped to two or more component carriers for carrier aggregation, and wherein the duplicated packets are transmitted through the two or more component carriers (¶ 0162, “transmission of the packets 440, 445 may transmitted using carrier aggregation procedures or dual connectivity procedures.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied to claims 1 and 16, further in view of “Babaei,” (US 2020/0252926).
As to claims 5 and 20, Yu discloses the invention substantially, including transmitting duplicated packets using two of more logical path.  Yu, however, does not explicitly indicate mapping the two logical path with one radio bearer.  Though without mentioning, an ordinary skill in the art reading Yu could envisage that at least one radio bearer must be employed by Yu’s teaching.  
However, for the sake of discussion, the Office cited Babaei to show the conventional idea for mapping one radio bearer with two or more logical channels, in which for clearly understand, the office relied on applicant’s specification figure 8. 
In the same field of endeavor, Babaei teaches the same idea for packet duplication process as claimed, see Figure 16, and details of the illustration in ¶ 0220.     
Thus, incorporating the conventional idea taught by Babaei to complete Yu’s invention, would have been obvious to an ordinary skilled in the art at the time the invention was filed that that was a matter of engineering design choice that could be done without requiring structural and manipulative change depart from Yu’s teachings, and the incorporation clearly would yield a predictable result.
Claims 8, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied to claims 1, further in view of “Mochizuki,” (US 2020/0163140).
As to claims 8 and 12, Yu discloses the invention substantially, including a method for operating a second electronic device in a wireless communication system, the method comprising receiving two or more packets from a first electronic device, as discussed above.  Ibid.  YU further discloses the receiving device is capable of determining duplicated packet, (¶ 0178, “the UE 510 can determine locally whether to activate or deactivate the duplication of packets (e.g., in a dynamic configuration).  In some examples, the UE 510 (receiving device) may determine current duplication of packets status based on a parameter satisfying the activation or deactivation threshold received from the base station 505.  In some examples, the UE 510 may determine current duplication of packets status based on the default activation status indication received during connection establishment.  In some examples, the UE 510 may determine current duplication of packets status based on the current duplication of packets status indication received from the base station 505.”) 
Yu, however, does not explicitly disclose the receiving device performing packet reordering.
However, the idea of configuring a receiving device to reorder packet was known and routinely used in the art at the time.  For example, in the same field of endeavor, Mochizuki teaches “[0647] The UE may reorder pieces of packet data, using the SN of each PDCP.  The UE may reorder the pieces of packet data, using the SNs of the PDCPs of the MeNB and each SgNB and transfer the pieces of packet data to the high-level NW. Alternatively, the UE may notify the high-level NW of information on the SNs from the PDCPs of the MeNB and each SgNB.  Then, the high-level NW may reorder the pieces of packet data using the SN information.  Since the unified 
Thus, incorporating the conventional idea taught by Mochizuki to complete Yu’s invention, would have been obvious to an ordinary skilled in the art at the time the invention was filed that that was a matter of engineering design choice that could be done without requiring structural and manipulative change depart from Yu’s teachings, and the incorporation clearly would yield a predictable result.
As to claim 11, Yu-Mochizuki discloses the invention substantially, including wherein the duplicated packets have two or more logical channel identifiers and comprise the same data, (Yu, ¶ 0135 “PDCP entity may copy or duplicate the packet to create a duplicate packet.  In some instances, the duplicate packet may be an exact replica for the original packet.  The transmitting device (e.g., base station 205 in FIG. 2) may transmit the original packet and the duplicate packet to the receiving device (e.g., UE 210 in FIG. 2) using two different logical channels.”)
As to claim 14, Yu-Mochizuki discloses the invention substantially, including wherein the duplicated packets are mapped to two or more component carriers for carrier aggregation, and wherein the duplicated packets are transmitted through the two or more component carriers (Yu ¶ 0162, “transmission of the packets 440, 445 may transmitted using carrier aggregation procedures or dual connectivity procedures.”)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu-Mochizuki, as applied to claims 8, further in view of “Jose,” (US 2018/0367463).
As to claim 9, Yu discloses the invention substantially, but fails to explicitly disclose when it is determined that the two or more packets are duplicated packets, discarding a packet comprising data that is already received among the two or more packets.
In the same field of endeavor, Jose discloses a UE that “In addition, the unnecessary transmission of such data in the backlog may pre-empt the transmission of newly arrived data that could benefit from the reliability advantage that duplication transmission provides.  Such pre-emption delay may not be acceptable for the stringent low-latency requirements such as ultra-reliable and low latency communications (URLLC).  Accordingly, it is important to deal with asymmetric transmissions and handle data duplication.  The UE may be further configured to determine whether to discard the duplicated data packet according to some conditions.”  See ¶ 0024. 
Thus, incorporating the conventional idea taught by Jose to enable Yu-Mochizuki’s invention to mitigate the unacceptable delay when handle the URLLC, would have been obvious to an ordinary skilled in the art at the time the invention was filed to do to improve Yu-Mochizuki’s design.  Doing so would improve performance and efficiency of the same.
Claim 10  are rejected under 35 U.S.C. 103 as being unpatentable over Yu-Mochizuki, as applied to claims 8, further in view of “Cheng,” (US 2016/0344782).
As to claim 10, Yu-Mochizuki discloses the invention substantially, but fails to explicitly disclose including wherein whether the two or more packets are duplicated packets is determined by identifying logical channels of the two or more packets.
However, in the same field of endeavor, Cheng suggests packet may be identified by several parameters, including: MAC version number; destination identifier; source identifier; or a logical channel identifier.  See claim 6, for example.
Thus, incorporating the conventional idea taught by Cheng, to enable Yu-Mochizuki to identify a packet, duplicated packets, or the like, would have been obvious to an ordinary skilled in the art at the time the invention was filed that that was a matter of engineering design choice that could be done without requiring structural and manipulative change depart from Yu-Mochizuki, and the incorporation clearly would yield a predictable result.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yu-Mochizuki, as applied to claims 8, further in view of Babaei.
Claim 13 is rejected based on the rational and citations set forth in claim 8 and 5 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        4/10/2021